Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant indicates in the latest specification change that the subject application filed on 02/26/20 is a Continuation of Patent application Serial Number 16/402,053 filed on 05/02/19.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, 30-39 and 44 drawn to a chafing dish assembly, classified in class 99.
II. Claims 23-29 and 45, drawn to a kit for a chafing dish, classified in class 206.
III. Claims 40-43, drawn to a chafing dish, classified in class 99.
The inventions are independent or distinct, each from the other because:
Inventions I-II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not can have a materially different design, mode of operation, function or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different fields of search and/or the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
This application also contains claims directed to the following patentably distinct species:
Group 1, the species of Figs. 1-23;
Group 2, the species of Figs. 24-44;
Group 3, the species of Figs. 45-59;
Group 4, the species of Figs. 60-68;
Group 5, the species of Fig. 69.
This application also contains claims directed to the following patentably distinct sub-species (As indicated by the group numbers, the first four correspond to the Group 1 species above, the second three correspond to the Group 2 species above and the last two correspond to the Group 3 species above. Species Group 4 above does not have sub-species since it appears to have but a single nesting or stacking arrangement. Figs 67 and 68 appear to show the same nesting or 
	Group 1-1, the sub-species of Fig 20;
	Group 1-2, the sub-species of Fig 21;
	Group 1-3, the sub-species of Fig 22;
	Group 1-4, the sub-species of Fig 23;
	Group 2-1, the sub-species of Fig 42;
	Group 2-2, the sub-species of Fig 43;
	Group 2-3, the sub-species of Fig 44;
	Group 3-1, the sub-species of Fig 59A;
	Group 3-2, the sub-species of Fig 59B.
The species and sub-species are independent or distinct because the claims to the different species and sub-species recite the mutually exclusive characteristics of such species and sub-species. In addition, these species and sub-species are not obvious variants of each other based on the current record.
and a corresponding single disclosed sub-species or a corresponding single grouping of patentably indistinct sub-species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species and sub-species as set forth above because at least the following reason(s) apply:  The species and sub-species require different fields of search and/or the prior art applicable to one species and sub-species would not likely be applicable to another species and sub-species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and sub-species or grouping of patentably indistinct species and sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species and sub-species.
Should applicant traverse on the ground that the species and sub-species, or groupings of patentably indistinct species and sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species and sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Therefore, in order to comply with the above requirements, the applicant should first, elect a single invention from Groups I-III above. After making such election, applicant should second, elect a single species (consistent with the first election) from Groups 1-5 above. After making such election, applicant should third elect a single corresponding sub-species from the sub-species groupings identified above. Fourth, applicant should then indicate which claims read on the elected species and sub-species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736